Exhibit 10.2

GUARANTY AND PLEDGE AGREEMENT

GUARANTY AND PLEDGE AGREEMENT dated as of July 25, 2014 (as amended, amended and
restated, modified or supplemented from time to time, this “Agreement”) made by
CAESARS ENTERTAINMENT CORPORATION, a Delaware corporation (“Holdings”), in favor
of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent and
collateral agent (in such capacity, the “Agent”) for the lenders (the “Lenders”)
parties to the Third Amended and Restated Credit Agreement, dated as of July 25,
2014 (as amended, restated, supplemented, waived or otherwise modified from time
to time, the “Credit Agreement”), among Holdings, Caesars Entertainment
Operating Company, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto from time to time, the Agent, and the other parties named therein.

W I T N E S S E T H :

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that Holdings shall have executed and delivered this Agreement to the
Agent for the ratable benefit of the Secured Parties; and

NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Consenting Lenders (as defined in the Amendment Agreement) to enter into the
Amendment Agreement, Holdings hereby agrees with the Agent, for the ratable
benefit of the Secured Parties, as follows:

1. Defined Terms. Unless otherwise defined herein, terms that are defined in the
Credit Agreement and used herein are so used as so defined, and the following
terms shall have the following meanings:

“Agreement”: this Guaranty and Pledge Agreement, as amended, restated,
supplemented, waived or otherwise modified from time to time.

“Applicable Representative”: the Agent; provided that from and after the
effectiveness of a Holdco Intercreditor Agreement, the “Applicable
Representative” shall have the meaning ascribed thereto in the Holdco
Intercreditor Agreement.

“Authorized Representative”: (i) the Administrative Agent with respect to the
Credit Agreement and (ii) any duly authorized representative of any Guaranteed
Party under any Other Holdco Guaranteed Agreement designated as “Authorized
Representative” for any Guaranteed Party in an Other Holdco Guaranty Party
Consent delivered to the Agent.

“Claim Amount”: an amount equal to 100% of the unpaid amount of the outstanding
Holdco Guaranteed Obligations owing to the Guaranteed Parties after the
exhaustion of all Remedies and receipt of all consideration from the Borrower
and its subsidiaries on account of the Holdco Guaranteed Obligations in
connection therewith (it being understood that, in the event of a chapter 11
case, the consideration received with respect to any Guaranteed Party will be
deemed to be that determined or ascribed in the plan of reorganization in
respect of such Guaranteed Party on the effective date of such plan).



--------------------------------------------------------------------------------

“Collateral”: the Pledged Equity and all Proceeds thereof.

“Credit Agreement Loan Documents”: the Loan Documents other than the Other
Holdco Guaranteed Agreements.

“Credit Agreement Holdco Secured Parties”: each Lender with an outstanding
Holdco Guaranteed Loan and the Agent.

“Gaming Authorities”: in any jurisdiction in which the Borrower or any of its
subsidiaries manages or conducts any casino, gaming business or activities, the
applicable gaming board, commission, or other governmental gaming regulatory
body or agency which (a) has, or may at any time after the date hereof have,
jurisdiction over the gaming activities at the property or any successor to such
authority or (b) is, or may at any time after the date hereof be, responsible
for interpreting, administering and enforcing the Gaming Laws.

“Gaming Laws”: all applicable constitutions, treaties, laws, rates, regulations
and orders and statutes pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming, gambling or casino
activities and all rules, rulings, orders, ordinances, regulations of any Gaming
Authority applicable to the gambling, casino or gaming business or activities of
the Borrower or any of its subsidiaries in any jurisdiction, as in effect from
time to time, including the policies, interpretations and administration thereof
by the Gaming Authorities.

“Guaranteed Amount”: (a) with respect to the Holdco Guaranteed Loans in effect
on Amendment Effective Date, 100% of the principal amount of such Holdco
Guaranteed Loans; (b) with respect to Holdco Guaranteed Loans constituting
Incremental Term Loans incurred or guaranteed after the Amendment Effective
Date, the applicable amount specified in the Incremental Assumption Agreement
with respect thereto; and (c) with respect to any Holdco Guaranteed Other
Obligations, the applicable amount specified in the Other Holdco Guaranteed
Agreement with respect thereto.

“Guaranteed Parties”: (a) the Credit Agreement Holdco Secured Parties, (b) the
Other Holdco Guaranteed Parties, (c) each counterparty to any Swap Agreement
with a Loan Party the obligations under which constitute Swap Agreement
Obligations, and (d) the successors and permitted assigns of each of the
foregoing.

“Governmental Authority”: any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory or legislative
body.

“Holdco Event of Default”: failure by Holdings to make any payment required
hereunder, and such failure shall continue unremedied for a period of five
Business Days. For the avoidance of doubt, any Default or Event of Default under
any Loan Document shall not constitute a Holdco Event of Default hereunder, and
a Holdco Event of Default shall arise hereunder only upon the occurrence of any
event specified in the preceding sentence.

“Holdco Guaranteed Loan Document Obligations”: the unpaid principal of and
outstanding interest due thereon, in addition to any unpaid post-petition
interest (whether or not challenged) on the Holdco Guaranteed Loans made to the
Borrower under the Credit Agreement,

 

-2-



--------------------------------------------------------------------------------

as and when payable hereunder by Holdings pursuant to paragraph 3; provided
that, with respect to any Holdco Guaranteed Loan, the principal amount of such
Holdco Guaranteed Loan that shall receive the benefit (and be included in the
amount) of Holdco Guaranteed Loan Document Obligations shall be the Guaranteed
Amount with respect to such Holdco Guaranteed Loan.

“Holdco Guaranteed Loans”: Term B-4-B Loans, Term B-5-B Loans, Term B-6-B Loans,
Term B-7 Loans, the Revolving Facility Loans, the Swingline Loans and L/C
Obligations and any Incremental Term Loan incurred or guaranteed after the
Amendment Effective Date that is designated a Holdco Guaranteed Loan under the
Incremental Assumption Agreement with respect thereto.

“Holdco Guaranteed Obligations”: (a) the Holdco Guaranteed Loan Document
Obligations, (b) the Holdco Guaranteed Other Obligations and (c) the Swap
Agreement Obligations.

“Holdco Guaranteed Other Obligations”: the unpaid principal of and, to the
extent specified to be included as Holdco Guaranteed Other Obligations pursuant
to the terms of the applicable Other Holdco Guaranteed Agreement, outstanding
interest due thereon, in addition to any unpaid post-petition interest (whether
or not challenged) on Indebtedness under any Other Holdco Guaranteed Agreement
(“Holdco Other Debt”), as and when payable hereunder by Holdings pursuant to
paragraph 3, that have been designated as Holdco Guaranteed Other Obligations
pursuant to and in accordance with paragraph 34; provided that, with respect to
any Holdco Other Debt, the principal amount of such Holdco Other Debt that shall
receive the benefit (and be included in the amount) of Holdco Guaranteed Other
Obligations shall be the Guaranteed Amount with respect to such Holdco Other
Debt.

“Holdco Guaranteed Other Secured Obligations”: the Holdco Guaranteed Other
Obligations under any Other Holdco Guaranteed Agreement, to the extent such
Other Holdco Guaranteed Agreement provides that such Holdco Guaranteed Other
Obligations are to be Holdco Guaranteed Secured Obligations hereunder.

“Holdco Guaranteed Secured Obligations”: (a) the Holdco Guaranteed Loan Document
Obligations, (b) the Holdco Guaranteed Other Secured Obligations and (c) the
Swap Agreement Obligations.

“Holdco Intercreditor Agreement”: with respect to any obligations in respect of
Indebtedness to be incurred or guaranteed by Holdings, an intercreditor
agreement to be entered into between the Agent and each Authorized
Representative of any Other Holdco Guaranteed Parties, which agreement shall not
be materially less favorable to the Credit Agreement Holdco Secured Parties
vis-à-vis such pari passu Indebtedness, guarantee and Liens than the First Lien
Intercreditor Agreement (as defined in the Credit Agreement) (as determined by
the Borrower in good faith), or such other form reasonably acceptable to the
Borrower and the Agent, as such agreement may be amended, restated,
supplemented, waived or otherwise modified from time to time.

“Holdco Other Debt”: has the meaning assigned to such term in the definition of
Holdco Guaranteed Other Obligations.

 

-3-



--------------------------------------------------------------------------------

“Indebtedness”: Indebtedness for borrowed money.

“Intermediate Holding Company”: a new subsidiary of Holdings that is formed
after the Amendment Effective Date and that owns after the Amendment Effective
Date any assets that Holdings directly owns on the Amendment Effective Date.

“Liability Cap”: an amount equal to $3,000 million; provided, that, in Holdings’
sole discretion, the Liability Cap may be increased to a greater amount selected
by Holdings in accordance with the Guaranteed Amount and the Permitted Amount,
up to $3,500 million. If the Liability Cap in effect at any time is greater than
$3,000 million, Holdings may elect to decrease the Liability Cap to any amount
selected by Holdings in accordance with the Guaranteed Amount and the Permitted
Amount not less than $3,000 million, so long as after giving effect to such
reduction, Holdings would be in compliance with the covenant set forth in clause
(k) of paragraph 13.

“Liquor Authorities”: in any jurisdiction in which the Borrower or any of its
subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

“Liquor Laws”: the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by the Borrower or any of its
subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.

“Loan Documents”: means (a) the Credit Agreement, (b) all Other Holdco
Guaranteed Agreements, (c) the Security Documents and (d) for purposes of
paragraph 16 only, the Holdco Intercreditor Agreement.

“Loan Party”: each of Holdings, the Borrower, the Subsidiary Loan Parties and
each other Subsidiary of the Borrower that is a party to the Credit Agreement or
any other Loan Document as a pledgor or guarantor.

“New York UCC”: the Uniform Commercial Code from time to time in effect in the
State of New York.

“Other Holdco Guaranteed Agreement”: any indenture, credit agreement (excluding
the Credit Agreement) or other agreement, document or instrument pursuant to
which any Loan Party has or will incur Holdco Guaranteed Other Obligations.

“Other Holdco Guaranteed Parties”: collectively, the holders of Holdco
Guaranteed Other Obligations and any Authorized Representative with respect
thereto.

“Other Holdco Guaranteed Party Consent”: a consent substantially in the form of
Exhibit I to this Agreement executed by the Authorized Representative of any
holders of Holdco Guaranteed Other Obligations pursuant to paragraph 34.

 

-4-



--------------------------------------------------------------------------------

“Other Holdco Secured Parties”: collectively, the holders of Holdco Guaranteed
Other Secured Obligations and any Authorized Representative with respect
thereto.

“Permitted Amount”: an amount equal to $6,000 million; provided that, if the
Liability Cap is greater than $3,000 million at any time, the Permitted Amount
shall mean an amount equal to (i) $6,000 million plus (ii) the amount by which
the Liability Cap exceeds $3,000 million at such time multiplied by 4.7.

“Pledged Equity”: all of the Equity Interests of the Borrower listed on Schedule
I hereto, together with all certificates, options or rights (including any
additional Equity Interests of the Borrower) of any nature whatsoever that may
be issued or granted by the Borrower to Holdings while this Agreement is in
effect.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Equity, and any and
all collections on the foregoing or distributions with respect to the foregoing.

“Remedies”: all rights and remedies at law and in equity that the Agent or the
Guaranteed Parties may have against the Borrower or any of its subsidiaries and
its and their respective property to collect, or obtain payment of, the Holdco
Guaranteed Obligations, including, without limitation, through foreclosure or
similar proceedings, a chapter 11 case, a chapter 7 case or any other proceeding
under a Debtor Relief Law with respect to the Borrower or any of its
subsidiaries, litigation and collection on all applicable insurance policies,
and termination of all commitments to advance additional funds to the Borrower
under the Loan Documents (it being understood that, in the event of a chapter 11
case, the effective date of a plan of reorganization shall constitute the
exhaustion of all Remedies).

“Required Amount”: an amount of Holdco Guaranteed Obligations equal to the Claim
Amount owing to the Guaranteed Parties upon the exhaustion of all Remedies
required by paragraph 3, subject to the limitations in paragraph 4 and as may be
modified pursuant to paragraph 9.

“Requirement of Law”: with respect to any person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other legal requirements or determinations (including,
without limitation, any Gaming Law) of any Governmental Authority or arbitrator,
applicable to or binding upon such person or any of its property or which such
Person or any of its property is subject.

“Secured Parties”: (a) the Credit Agreement Holdco Secured Parties, (b) the
Other Holdco Secured Parties, (c) each counterparty to any Swap Agreement with a
Loan Party the obligations under which constitute Swap Agreement Obligations and
(d) the successors and permitted assigns of each of the foregoing.

“Security Documents”: this Agreement and each other agreement entered into in
favor of the Agent for purposes of securing any Series (as defined in the Holdco
Intercreditor Agreement) of Holdco Guaranteed Secured Obligations (but with
respect to the Holdco Guaranteed Secured Obligations of any Series, the term
Security Documents shall not include

 

-5-



--------------------------------------------------------------------------------

any such agreement which by its terms is solely for the benefit of the holders
of one or more other Series of Holdco Guaranteed Secured Obligations and not
such Series of Holdco Guaranteed Secured Obligations).

“Swap Agreement Obligations”: the due and punctual payment and performance of
all obligations of each Loan Party under each Swap Agreement that (i) is in
effect on the Closing Date with a counterparty that is a Lender or an Affiliate
of a Lender as of or following the Closing Date or (ii) is entered into after
the Closing Date with any counterparty that is a Lender or an Affiliate of a
Lender at the time such Swap Agreement is entered into (including, without
limitation, the Swap Agreements referred to in Schedules 6.01, 6.04 and 6.07 to
the 2008 Credit Agreement).

2. Guarantee. Subject to the terms and conditions set forth in this Agreement,
Holdings hereby guarantees to the Agent for the benefit of the Guaranteed
Parties the payment of the Required Amount of the Holdco Guaranteed Obligations.
Holdings further agrees that the Holdco Guaranteed Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee notwithstanding any extension
or renewal of any Holdco Guaranteed Obligation. As a condition to the
enforcement of this Agreement, Holdings shall have received written notice of
any failure by the Borrower to pay any Holdco Guaranteed Obligations to the
Guaranteed Parties and notice of the exhaustion of all Remedies against the
Borrower and its subsidiaries.

3. Guarantee of Collection and Not of Payment. (a) Notwithstanding any other
provision of this Agreement or any Loan Document, this Agreement is a guaranty
of collection and not of payment, and Holdings shall not be obligated to make
any payment hereunder until each of the following is true: (a) the Borrower
shall have failed to make a payment due to the Guaranteed Parties in respect of
the Holdco Guaranteed Obligations after the Holdco Guaranteed Obligations shall
have been accelerated, (b) the Guaranteed Parties shall have exhausted all
Remedies and the Claim Amount shall have been determined, and (c) the Guaranteed
Parties shall have failed to collect the full amount of the Holdco Guaranteed
Obligations. In the event that Holdings is required to make a payment hereunder,
the amount required shall be equal to the Required Amount of the Holdco
Guaranteed Obligations, which shall be paid to the Agent for distribution to the
Guaranteed Parties in accordance with their Holdco Guaranteed Obligations.

4. Maximum Liability. Notwithstanding any other term or condition of this
Agreement or any Loan Document, it is understood and agreed that Holdings’
maximum liability under this Agreement or any Loan Document shall not exceed
(x) the Liability Cap, minus (y) the sum of (i) any payments made by Holdings to
any Guaranteed Party in respect of the Holdco Guaranteed Obligations paid in
accordance with the terms hereof (including the last sentence of paragraph 3
hereof), plus (ii) any amount of proceeds collected or otherwise realized
(including by way of set off) from Holdings by or on behalf of any Guaranteed
Party, pursuant to, or in connection with, the Holdco Guaranteed Obligations.

5. No Limitations, Etc. (a) (a) Except for termination or release of Holdings’
obligations hereunder as expressly provided for in paragraph 27 and subject to
paragraphs 2, 3 and 4, the obligations of Holdings hereunder shall not be
subject to any reduction, limitation,

 

-6-



--------------------------------------------------------------------------------

impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Holdco Guaranteed
Obligations or otherwise (other than defense of payment or performance). Without
limiting the generality of the foregoing, subject to paragraphs 2, 3 and 4, the
obligations of Holdings hereunder shall not be discharged or impaired or
otherwise affected by:

(i) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement;

(ii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Agent or
any other Secured Party for the Holdco Guaranteed Obligations;

(iii) any default, failure or delay, willful or otherwise, in the performance of
the Holdco Guaranteed Obligations;

(iv) any other act or omission that may or might in any manner or to any extent
vary the risk of Holdings or otherwise operate as a discharge of Holdings as a
matter of law or equity (other than the payment in full in cash of all the
Holdco Guaranteed Obligations);

(v) any illegality, lack of validity or enforceability of any Holdco Guaranteed
Obligation;

(vi) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Holdco Guaranteed Obligation (other than the payment in full in
cash of all the Holdco Guaranteed Obligations);

(vii) the existence of any claim, set-off or other rights that Holdings may have
at any time against the Borrower, the Agent, or any other corporation or person,
whether in connection herewith or any unrelated transactions, provided that
nothing herein will prevent the assertion of any such claim by separate suit or
compulsory counterclaim; and

(viii) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
that might otherwise constitute a defense to, or a legal or equitable discharge
of, the Borrower or Holdings or any other guarantor or surety.

Subject to paragraphs 2, 3 and 4, Holdings expressly authorizes the Credit
Agreement Holdco Secured Parties (or the Agent on behalf of the Credit Agreement
Holdco Secured Parties) to take and hold security for the payment and
performance of the Holdco Guaranteed Secured Obligations, to exchange, waive or
release any or all such security (with or without

 

-7-



--------------------------------------------------------------------------------

consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the Holdco
Guaranteed Secured Obligations, all without affecting the obligations of
Holdings hereunder.

(b) To the fullest extent permitted by applicable law, subject to paragraphs 2,
3 and 4, Holdings waives any defense based on or arising out of any defense of
any other Loan Party or the unenforceability of the Holdco Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any other Loan Party, other than the payment in full in cash
or immediately available funds of all the Holdco Guaranteed Obligations (other
than contingent or unliquidated obligations or liabilities). Subject to
paragraphs 2, 3 and 4, the Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Holdco Guaranteed
Obligations, make any other accommodation with any other Loan Party or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of Holdings hereunder
except to the extent the Holdco Guaranteed Obligations (other than contingent or
unliquidated obligations or liabilities) have been paid in full in cash or
immediately available funds. To the fullest extent permitted by applicable law,
subject to paragraphs 2, 3 and 4, Holdings waives any defense arising out of any
such election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of Holdings against any other Loan Party, as the case may be, or any
security.

6. Reinstatement. Holdings agrees that its guarantee hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Holdco Guaranteed Obligation is rescinded or must
otherwise be restored by the Agent or any other Secured Party upon the
bankruptcy or reorganization of the Borrower, any other Loan Party or otherwise.
For the avoidance of doubt, the bankruptcy, insolvency, or dissolution of, or
the commencement of any case or proceeding under any bankruptcy, insolvency, or
similar law in respect of, either Borrower or any of its subsidiaries shall
(i) not require Holdings to make any payment under this Agreement until all of
the conditions in Section 2 and Section 3 have been satisfied (including,
without limitation, the exhaustion of all Remedies) and (ii) not constitute a
Holdco Event of Default hereunder.

7. [Reserved].

8. Information. Holdings assumes all responsibility for being and keeping itself
informed of the financial condition and assets of the Borrower and each other
Loan Party, and of all other circumstances bearing upon the risk of nonpayment
of the Holdco Guaranteed Obligations and the nature, scope and extent of the
risks that Holdings assumes and incurs hereunder, and agrees that none of the
Agent or the other Guaranteed Parties will have any duty to advise Holdings of
information known to it or any of them regarding such circumstances or risks.

9. Maximum Liability. Anything herein or in any Loan Document to the contrary
notwithstanding, the maximum liability of Holdings hereunder shall in no event
exceed the amount which can be guaranteed by Holdings under applicable federal
and state laws relating to the insolvency of debtors.

 

-8-



--------------------------------------------------------------------------------

10. Pledge, Grant of Security Interest. Holdings hereby transfers and grants to
the Agent, for the benefit of the Secured Parties, a security interest in all of
Holdings’ right, title and interest in the Collateral, as collateral security
for the Holdco Guaranteed Secured Obligations.

11. Powers; Endorsements. Concurrently with the delivery to the Agent of each
certificate representing Pledged Equity, Holdings shall deliver an undated stock
power covering such certificate, duly executed in blank by Holdings.

12. Representations and Warranties. Holdings represents and warrants that as of
the date hereof:

(a) the Pledged Equity listed on Schedule I constitutes all of the issued and
outstanding Equity Interests of the Borrower issued to Holdings;

(b) all the shares of Pledged Equity have been duly and validly issued and are
fully paid and nonassessable;

(c) Holdings is the record and beneficial owner of, and has good title to, the
Pledged Equity listed on Schedule I to be pledged by Holdings, free of any and
all Liens or options in favor of, or claims of, any other Person, except the
Lien created by this Agreement; and

(d) upon delivery of any certificates representing Pledged Equity duly endorsed
in blank and the completion of the filings specified on Schedule II hereto, the
Lien granted pursuant to this Agreement constitutes a valid, perfected and
enforceable first priority Lien on the Collateral in favor of the Agent, for the
benefit of the Secured Parties, except as enforceability may be affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

13. Covenants. Holdings covenants and agrees with the Agent for the benefit of
the Credit Agreement Holdco Secured Parties that, from and after the date of
this Agreement until (i) in the case of clauses (a) through (f), (j) and
(k) below, the date of its termination pursuant to paragraph 27(a) and (ii) in
the case of clauses (g), (h), (i) and (l) below, the earlier of the date of its
termination pursuant to paragraph 27(a) and the date on which less than 15% of
the aggregate principal amount of the Term B-7 Loans outstanding on the
Amendment Effective Date remains outstanding:

(a) If Holdings shall, as a result of its ownership of the Collateral, become
entitled to receive or shall receive any certificate (including, without
limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), promissory note or
other instrument, option or rights, whether

 

-9-



--------------------------------------------------------------------------------

in addition to, in substitution of, as a conversion of, or in exchange for any
of the Collateral, or otherwise in respect thereof, subject to applicable Gaming
Laws, Holdings shall promptly deliver the same forthwith to the Agent in the
exact form received, duly indorsed by Holdings to the Agent, if required,
together with an undated power or endorsement, as appropriate, covering such
certificate, note or instrument duly executed in blank by Holdings, to be held
by the Agent, subject to the terms hereof, as additional collateral security for
the Holdco Guaranteed Secured Obligations. Any sums paid upon or in respect of
the Collateral upon the liquidation or dissolution of the Borrower shall be paid
over to the Agent to be held by it hereunder as additional collateral security
for the Holdco Guaranteed Secured Obligations, and in case any distribution of
capital shall be made on or in respect of the Collateral or any property shall
be distributed upon or with respect to the Collateral pursuant to the
recapitalization or reclassification of the capital of the Borrower or pursuant
to the reorganization thereof, the property so distributed shall be delivered to
the Agent to be held by it hereunder as additional collateral security for the
Holdco Guaranteed Secured Obligations.

(b) At any time and from time to time, upon the written request of the Agent,
and at the sole expense of Holdings, Holdings will promptly and duly execute and
deliver such further instruments and documents and take such further actions as
the Applicable Representative may reasonably request for the purposes of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted.

(c) Holdings agrees to pay, and to save the Agent and the Secured Parties
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other similar taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

(d) Holdings agrees promptly (and in any event within 10 days thereof, or such
longer period of time as may be agreed by the Agent) to notify the Agent in
writing of any change (i) in its legal name, (ii) in its identity or type of
organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
jurisdiction of organization. Holdings agrees promptly to provide the Agent with
certified organizational documents reflecting any of the changes described in
the immediately preceding sentence. Holdings agrees not to effect or permit any
change referred to in the first sentence of this paragraph (a) unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Agent to continue at all times following such change
to have a valid, legal and perfected first priority security interest in all the
Collateral, for the benefit of the Secured Parties.

(e) Subject to the rights of Holdings hereunder to dispose of Collateral,
Holdings shall, at its own expense, use commercially reasonable efforts to
defend title to the Collateral against all persons and to defend the security
interest of the Agent, for the benefit of the Secured Parties, in the Collateral
and the priority thereof against any Lien that is not permitted hereunder.

 

-10-



--------------------------------------------------------------------------------

(f) Holdings agrees, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the security interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement and the granting of
the security interest and the filing of any financing statements or other
documents in connection herewith or therewith.

(g) Holdings shall not (i) grant any Lien in respect of any of its assets to
secure any Indebtedness (other than any junior Lien on any assets on which
Holdings has granted a first priority lien to the Agent for the benefit of the
Secured Parties to secure its obligations hereunder) or (ii) convey, sell,
assign, transfer, lease or otherwise dispose of any assets directly held by it
unless it receives consideration equal to at least the fair market value (as
determined in good faith by Holdings) from a bona fide thirty party buyer of
such disposed assets measured as of the date of such disposition.

(h) Holdings shall not incur any Indebtedness, or Guarantee Indebtedness of any
other person, except (i) Indebtedness in an aggregate principal amount
outstanding, together with the aggregate outstanding principal amount of the
Holdco Guaranteed Obligations, not to exceed the Permitted Amount and/or
(ii) Indebtedness that is contractually subordinated to Holdings’ obligations
hereunder.

(i) Holdings shall not make any Restricted Payment to its equity holders;
provided that Holdings may make Restricted Payments in an aggregate amount not
to exceed $5.0 million.

(j) Holdings shall not provide to any holder of the Borrower’s bank or bond debt
(i) outstanding on the Amendment Effective Date (other than the Holdco
Guaranteed Obligations guaranteed hereunder) with respect to any Holdco
Guaranteed Loan Document Obligations (other than the Term B-7 Loans) and
(ii) outstanding on the Amendment Effective Date or incurred thereafter (other
than the Holdco Guaranteed Obligations hereunder) with respect to the Term B-7
Loans, a guaranty of such debt that includes terms more favorable (as determined
by Holdings in good faith) to such holder than the guaranty of the Holdco
Guaranteed Loans outstanding on the Amendment Effective Date provided by
Holdings hereunder, unless, in any such case, the Holdco Guaranteed Loans or
Term B-7 Loans, as the case may be, outstanding on the Amendment Effective Date
are provided with terms substantially consistent with such more favorable terms.

(k) The aggregate outstanding principal amount of the Holdco Guaranteed
Obligations at any time of incurrence or grant of guarantee, together with the
aggregate principal amount of Indebtedness of Holdings incurred pursuant to the
foregoing clause (h)(i) outstanding at such time, shall not exceed the Permitted
Amount at such time.

(l) Holdings shall not permit any Intermediate Holding Company to incur any
Indebtedness, or Guarantee any Indebtedness of any other person, unless such
Intermediate Holding Company shall guarantee the Holdco Guaranteed Obligations
on

 

-11-



--------------------------------------------------------------------------------

the same terms as Holdings guarantees the Holdco Guaranteed Obligations pursuant
to this Agreement. In the event any Intermediate Holding Company guarantees the
Holdco Guaranteed Obligations pursuant to the previous sentence, such
Intermediate Holding Company will be subject to the restrictions set forth in
clauses (g) and (h) of this paragraph 13.

14. Dividends; Voting Rights; Interest Payments. Unless a Holdco Event of
Default shall have occurred and be continuing and the Agent shall have given
notice to Holdings of the Agent’s intent to exercise its rights pursuant to
paragraph 15 below and subject to paragraphs 2, 3 and 4 above, Holdings shall be
permitted to receive and retain, and to utilize free and clear of the Lien of
this Agreement, all distributions made in respect of the Pledged Equity and to
exercise all voting and other consensual rights and powers inuring to an owner
of such Pledged Equity, provided, that such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
and remedies of any of the Agent or the other Secured Parties under this
Agreement, the Credit Agreement, any Other Holdco Guaranteed Agreement or any
other Loan Document or the ability of the Secured Parties to exercise the same.

15. Rights of the Lenders and the Agent. (a) If a Holdco Event of Default shall
occur and be continuing and the Agent shall give notice of its intent to
exercise its rights hereunder to Holdings, subject to applicable Gaming Laws and
subject to paragraphs 2, 3 and 4, (i) the Agent shall have the right to receive
any and all distributions paid in respect of the Pledged Equity and make
application thereof to the Holdco Guaranteed Secured Obligations in a manner
consistent with paragraph 16 (other than cash distributions made to Holdings
permitted by Section 6.06(b) of the Credit Agreement and not prohibited by any
Other Holdco Guaranteed Agreement, without duplication, which such distributions
may be received and retained by Holdings), and (ii) all shares of the Pledged
Equity shall be registered in the name of the Agent or its nominee, and the
Agent or its nominee may thereafter exercise (A) all voting and other consensual
rights and powers pertaining to such shares of the Pledged Equity at any meeting
of the board of directors of the Borrower or otherwise and (B) any and all
rights of conversion, exchange, subscription and any other rights, privileges or
options pertaining to such shares of the Pledged Equity as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Equity upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of the Borrower, or upon the exercise by Holdings or
the Agent of any right, privilege or option pertaining to such shares of the
Pledged Equity, and in connection therewith, the right to deposit and deliver
any and all of the Pledged Equity with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as it
may determine), all without liability except to account for property actually
received by it and except for its gross negligence or willful misconduct, but
the Agent shall have no duty to Holdings to exercise any such right, privilege
or option and shall not be responsible for any failure to do so or delay in so
doing.

(b) Neither the Agent nor any Secured Party shall be liable for any failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so, except to the extent that such failure constitutes gross
negligence or willful misconduct, nor shall the Agent be under any obligation to
sell or otherwise dispose of any Collateral upon the request of Holdings or any
other Person or, subject to paragraphs 2, 3 and 4, to take any other action
whatsoever with regard to the Collateral or any part thereof.

 

-12-



--------------------------------------------------------------------------------

16. Remedies. If a Holdco Event of Default shall occur and be continuing and the
Agent shall have given notice of its intent to exercise its rights hereunder to
Holdings, subject to paragraphs 2, 3 and 4, the Agent, on behalf of the Secured
Parties, may exercise, in addition to all other rights and remedies granted in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Holdco Guaranteed Secured Obligations, all rights and remedies
of a secured party under the New York UCC or applicable law. Subject to
paragraphs 2, 3 and 4, the Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below and any notice referred to in the preceding
sentence) to or upon Holdings, the Borrower, or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, assign, give
option or options to purchase or otherwise dispose of and deliver the Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, in the over-the-counter market, at
any exchange or broker’s board or office of the Agent or any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Agent or any Secured Party shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in Holdings, which
right or equity is hereby waived or released. The Agent shall hold any Proceeds
hereunder for the benefit of the Secured Parties as collateral security for the
Holdco Guaranteed Secured Obligations (whether matured or unmatured), and/or the
net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, may then or at any time thereafter, in the sole discretion
of the Agent, be applied by the Agent against the Holdco Guaranteed Secured
Obligations then due and owing in the following order of priority:

FIRST, to the payment of all reasonable costs and expenses incurred by the Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Holdco Guaranteed Secured
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, the repayment of all advances made by the Agent
hereunder or under any other Loan Document on behalf of Holdings and any other
reasonable costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

SECOND, to the payment of all Holdco Guaranteed Secured Obligations (the amounts
so applied to be distributed pro rata among the Secured Parties in accordance
with the amounts of the Holdco Guaranteed Secured Obligations owed to them on
the date of any such distribution); and

THIRD, to Holdings or its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

-13-



--------------------------------------------------------------------------------

To the extent permitted by applicable law, subject to paragraphs 2, 3 and 4,
Holdings waives all claims, damages and demands it may acquire against the Agent
or any Secured Party arising out of the lawful exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

17. Registration Rights; Private Sales. (a) If the Agent shall determine to
exercise its right to sell any or all of the Pledged Equity pursuant to
paragraph 16 hereof, and if in the opinion of the Agent it is necessary or
advisable to have the Pledged Equity or that portion thereof to be sold,
registered under the provisions of the Securities Act of 1933, as amended (the
“Securities Act”), subject to applicable Gaming Laws, Holdings will use its
commercially reasonable efforts to take or to cause the Borrower to take such
action and prepare, distribute and/or file such documents, as required or
advisable in the reasonable opinion of counsel for the Agent to permit the
public sale of such Pledged Equity.

(b) Holdings recognizes that the Agent may be unable to effect a public sale of
any or all the Pledged Equity by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers that will be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Holdings acknowledges and agrees that any such
private sale may result in prices and other terms less favorable than if such
sale were a public sale and, notwithstanding such circumstances, agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner. The Agent shall be under no obligation to delay a sale of any of the
Pledged Equity for the period of time necessary to permit the Borrower to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if the Borrower would agree to do so.

(c) Holdings further agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Equity pursuant to this paragraph 17
valid and binding and in compliance with any and all other applicable
Requirements of Law. Holdings will bear all costs and expenses of carrying out
its obligations under this paragraph 17. Holdings acknowledges that there is no
adequate remedy at law for failure by it to comply with the provisions of this
paragraph 17 only and that such failure would not be adequately compensable in
damages and, therefore, agrees that its agreements contained in this paragraph
17 may be specifically enforced.

18. Limitation on Duties Regarding Collateral. The Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Agent deals with similar securities
and property for its own account. Neither the Agent nor any Secured Party nor
their respective directors, officers, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so (except to the extent the same constitutes gross negligence or
willful misconduct) or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of Holdings or otherwise.

 

-14-



--------------------------------------------------------------------------------

19. Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.

20. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

21. Paragraph Headings. The paragraph headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

22. No Waiver; Cumulative Remedies. Neither the Agent nor any Secured Party
shall by any act (except by a written instrument pursuant to paragraph 23
hereof) be deemed to have waived any right or remedy hereunder. No failure to
exercise, nor any delay in exercising, on the part of the Agent or any Secured
Party any right, power or privilege hereunder shall operate as a waiver thereof.
No single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Agent or such Secured Party would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

23. Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Agreement may be amended, supplemented or otherwise
modified except by a written instrument executed by Holdings and the Agent, with
the consent of Credit Agreement Holdco Secured Parties holding a majority in
aggregate principal amount of the Holdco Guaranteed Loans (or, in the case of
clauses (g), (h), (i) and (l) of paragraph 13, the Credit Agreement Holdco
Secured Parties holding a majority in aggregate principal amount of Term B-7
Loans), and subject to any consent required by, but only to the extent required
by, any equivalent provision in each applicable Other Holdco Guaranteed
Agreement or, in each case, as otherwise provided in the Holdco Intercreditor
Agreement. The Agent may conclusively rely on a certificate of an officer of
Holdings as to whether any amendment contemplated by this paragraph 23 is
permitted. This Agreement shall be binding upon the successors and assigns of
Holdings and shall inure to the benefit of the Agent and the Secured Parties and
their respective permitted successors and assigns. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

24. Notices. Notices by the Agent to Holdings or the Borrower may be given to
such person at its address or transmission number and in the manner as set forth
in Section 9.01(a) of the Credit Agreement (whether or not then in effect) and
all notices to any holder of obligations under any Other Holdco Guaranteed
Agreements, at its address set forth in the Other Holdco Guaranteed Party
Consent or in the Holdco Intercreditor Agreement, as such address may be changed
by written notice to the Agent and the Borrower.

 

-15-



--------------------------------------------------------------------------------

25. [Reserved].

26. Authority of Agent. Holdings acknowledges that the rights and
responsibilities of the Agent under this Agreement with respect to any action
taken by the Agent or the exercise or non-exercise by the Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Agent and the
Secured Parties, be governed by the Credit Agreement, each Other Holdco
Guaranteed Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Agent and Holdings, the
Agent shall be conclusively presumed to be acting as agent for the Secured
Parties with full and valid authority so to act or refrain from acting, and
neither Holdings nor the Borrower shall be under any obligation, or entitlement,
to make any inquiry respecting such authority.

27. Termination or Release. (a) This Agreement, the pledges and guarantees made
herein, the Liens in the Collateral created hereby and all other security
interests granted hereby, shall automatically terminate and/or be released all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to Holdings, as of the date when all
the Holdco Guaranteed Obligations, with respect to the guaranty by Holdings, and
the date when all the Holdco Guaranteed Secured Obligations, with respect to the
pledge, liens and all other obligations (in each case other than contingent or
unliquidated obligations or liabilities not then due) have been paid in full in
cash or immediately available funds; provided that, upon payment in full of the
Holdco Guaranteed Obligations, the Agent may assume that no Holdco Guaranteed
Obligations are outstanding unless otherwise advised in writing by the Borrower.

(b) (i) Upon any sale or other transfer by Holdings of any Collateral that is
not prohibited by this Agreement, or (ii) upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
by the Agent, with the consent of Credit Agreement Holdco Secured Parties
holding a majority in aggregate principal amount of the Holdco Guaranteed Loans,
and, after the termination of the Credit Agreement and the Holdco Intercreditor
Agreement, any equivalent provision of any applicable Other Holdco Guaranteed
Agreement, the security interest in such Collateral shall be automatically
released, all without delivery of any instrument or performance of any act by
any party.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Paragraph 27, the Agent shall execute and deliver to Holdings, at
Holdings’ expense, all documents that Holdings shall reasonably request to
evidence such termination or release (including, without limitation, UCC
termination statements), and will duly assign and transfer to Holdings, such of
the Pledged Equity that may be in the possession of the Agent and has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement. Any execution and delivery of documents pursuant to this Paragraph 27
shall be without recourse to or warranty by the Agent.

28. Financing Statements. Holdings hereby irrevocably authorizes the Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements with respect to the Collateral or any part thereof and
amendments thereto that contain the information required by Article 9 of the New
York UCC of each applicable jurisdiction for

 

-16-



--------------------------------------------------------------------------------

the filing of any financing statement or amendment, including (i) whether
Holdings is an organization, the type of organization and any organizational
identification number issued to Holdings and (ii) a description of collateral
that describes such property in any other manner as the Agent may reasonably
determine is necessary or advisable to ensure the perfection of the security
interest in the Collateral.

29. [Reserved].

30. Compliance with Gaming Laws. Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document, the Agent, on behalf of the
Secured Parties, acknowledges and agrees that:

(a) the exercise of its rights and remedies under this Agreement is subject to
the mandatory provisions of the Gaming Laws;

(b) the pledge of the Pledged Equity, and any restrictions on the transfer of
and agreements not to encumber the Pledged Equity or other equity securities of
the Borrower, pursuant to this Agreement and any other Loan Documents, are
subject to the prior approval of the Nevada and Iowa Gaming Authorities,
respectively, and this Agreement, the pledge of the Pledged Equity and any
future amendment hereof will not be effective without the prior approval of such
Nevada and Iowa Gaming Authorities, and no certificates evidencing the Pledged
Equity may be delivered to the Agent until such approval has been obtained;

(c) in the event that the Agent exercises one or more of the remedies set forth
in this Agreement with respect to the Pledged Equity, including without
limitation, foreclosure or transfer of any interest therein (except back to
Holdings), the exercise of voting and consensual rights, and any other resort to
or enforcement of the security interest in the Pledged Equity, such action will
require the separate and prior approval of the Nevada and Iowa Gaming
Authorities unless such licensing requirement is waived thereby;

(d) the Agent, and any custodial agent of Agent in the State of Nevada or in the
State of Iowa, will be required to comply with the conditions, if any, imposed
by the Nevada and Iowa Gaming Authorities, respectively, in connection with
their approval of the pledge granted hereunder, and the requirements that the
Agent or its custodial agent maintain the certificates evidencing the Pledged
Equity at a location in Nevada designated to the Nevada Gaming Authorities, and
that the Agent or its custodial agent permit agents or employees of the Nevada
Gaming Authorities to inspect such certificates upon request during normal
business hours;

(e) neither the Agent nor any custodial agent of the Agent will be permitted to
surrender possession of any Pledged Equity to any person other than Holdings
without the prior approval of the Nevada and Iowa Gaming Authorities or as
otherwise permitted by the Gaming Laws;

(f) any approval of the Nevada and Iowa Gaming Authorities of this Agreement, or
any amendment hereto, does not constitute approval, either express or implied,
of the Agent to take any actions provided for in this Agreement, for which
separate approval by the Nevada and Iowa Gaming Authorities may be required by
the Gaming Laws; and

 

-17-



--------------------------------------------------------------------------------

(g) the Agent, the Secured Parties and their respective successors and assigns
are subject to being called forward by the Nevada and Iowa Gaming Authorities,
in their sole and absolute discretion, for licensing or a finding of suitability
in order to remain entitled to the benefits of this Agreement and the other Loan
Documents.

31. Limitation on Rights and Remedies of Agent and Holdings. Notwithstanding
anything in this Agreement to the contrary, the Agent, on behalf of the Secured
Parties, and Holdings agree that they shall comply with all applicable laws and
all applicable rules and regulations of the Illinois Gaming Authority, including
Illinois Gaming Laws, in connection with their exercise of rights and remedies
hereunder, including, without limitation, foreclosure or transfer of any
interest in the Pledge Equity (except back to Holdings) or voting (or otherwise
taking control of) any interest in the Pledged Equity. As and when required, the
Agent, on behalf of the Secured Parties, shall seek and obtain all approvals,
licenses and consents from the Illinois Gaming Authority required in connection
with the exercise of any right or remedy prior to the exercise thereof.

32. Counterparts. This Agreement may be executed in any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.

33. Subject to Holdco Intercreditor Agreement. Notwithstanding anything herein
to the contrary, after the entry into a Holdco Intercreditor Agreement (i) the
liens and security interests granted on Collateral to the Agent pursuant to this
Agreement are expressly subject to the Holdco Intercreditor Agreement and
(ii) the exercise of any right or remedy by the Agent hereunder with respect to
Collateral is subject to the limitations and provisions of the Holdco
Intercreditor Agreement. In the event of any conflict between the terms of the
Holdco Intercreditor Agreement and the terms of this Agreement with respect to
Collateral, the terms of the Holdco Intercreditor Agreement shall govern.

34. Holdco Guarantee of Other Guaranteed Obligations. On or after the date
hereof and so long as such obligations are permitted to be guaranteed by
Holdings pursuant to paragraph 13(k) of this Agreement, Holdings may from time
to time designate obligations in respect of Indebtedness to be guaranteed and,
if applicable, secured on a pari passu basis with the Holdco Guaranteed
Obligations as Holdco Guaranteed Other Obligations hereunder by delivering to
the Agent and each Authorized Representative (a) a certificate signed by a
Responsible Officer of Holdings (i) identifying the obligations so designated
and the aggregate principal amount or face amount thereof on such date and the
Guaranteed Amount in respect thereof, (ii) stating that such obligations are
designated as Holdco Guaranteed Other Obligations for purposes hereof,
(iii) representing that such designation of such obligations as Holdco
Guaranteed Other Obligations complies with the terms of this Agreement and
(iv) specifying the name and address of the Authorized Representative for such
obligations and (b) a fully executed Other Holdco Guaranteed Party Consent (in
the form attached as Exhibit I). The Agent and each

 

-18-



--------------------------------------------------------------------------------

Authorized Representative agree that upon the satisfaction of all conditions set
forth in the preceding sentence, the Agent shall act as agent under and subject
to the terms of the Security Documents for the benefit of all Secured Parties,
including without limitation, any Secured Parties that hold any such Holdco
Guaranteed Other Secured Obligations, and the Agent and each Authorized
Representative agree to the appointment, and acceptance of the appointment, of
the Agent as agent for the holders of such Holdco Guaranteed Other Secured
Obligations as set forth in each Other Holdco Guaranteed Party Consent and
agree, on behalf of itself and each Secured Party it represents, to be bound by
this Agreement and the Holdco Intercreditor Agreement.

Notwithstanding anything to the contrary herein or in any Loan Document,
Holdings and the Agent may, without the consent of any Guaranteed Party, enter
into a supplemental agreement (which may take the form of an amendment, an
amendment and restatement or a supplement of this Agreement) to facilitate the
designation of such additional obligations as Other Holdco Guaranteed
Obligations and/or Other Holdco Guaranteed Secured Obligations. In addition,
each party hereto agrees that Authorized Representatives of any class of Holdco
Guaranteed Obligations and/or Holdco Guaranteed Secured Obligations, may enter
into intercreditor agreements (or similar arrangements) with Authorized
Representatives of other classes of Holdco Guaranteed Obligations and/or Holdco
Guaranteed Secured Obligations governing the rights, benefits and privileges as
among such classes, as the case may be, in respect of the Holdco Guaranteed
Obligations, including as to application of proceeds of the Holdco Guaranteed
Obligations, voting rights and other terms, in each case so long as the terms
thereof do not violate or conflict with the provisions of this Agreement.

35. Application of Gaming Laws. This Agreement and the Other Holdco Guaranteed
Agreements are subject to Gaming Laws. Without limiting the foregoing, the
Secured Parties acknowledge that (i) they are subject to the jurisdiction of the
Gaming Authorities and Liquor Authorities, in their discretion, for licensing,
qualification or findings of suitability or to file or provide other
information, and (ii) all rights, remedies and powers in or under this Agreement
and the Other Holdco Guaranteed Agreements, including with respect to the
Collateral and the ownership and operation of facilities, may be subject to the
jurisdiction of the Gaming Authorities and Liquor Authorities, and may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals, if any, (including prior approvals) are obtained from
the relevant Gaming Authorities and Liquor Authorities.

36. WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAH 36.

 

-19-



--------------------------------------------------------------------------------

37. Jurisdiction, Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in the Borough of
Manhattan, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined only in
such New York State or, to the extent permitted by law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement in the courts of any
jurisdiction, except that Holdings agrees that (a) it will not bring any such
action or proceeding in any court other than New York Courts (it being
acknowledged and agreed by the parties hereto that any other forum would be
inconvenient and inappropriate in view of the fact that more of the Guaranteed
Parties who would be affected by any such action or proceeding have more
contacts with the State of New York than any other jurisdiction), and (b) in any
such action or proceeding brought against Holdings in any other court, it will
not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude Holdings from asserting or seeking the same in the New York
Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York Courts.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01 Credit Agreement or any equivalent
provision of any Other Holdco Guaranteed Agreement. Nothing in this Agreement
will affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

CAESARS ENTERTAINMENT CORPORATION By:  

/s/ Donald Colvin

  Name: Donald Colvin   Title: Executive Vice President and Chief   Financial
Officer

[Signature Page to the Guaranty and Pledge Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

By:  

/s/ John D. Toronto

Name: John D. Toronto Title: Authorized Signatory By:  

/s/ Whitney Gaston

Name: Whitney Gaston Title: Authorized Signatory

[Signature Page to the Guaranty and Pledge Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

To Guaranty and Pledge Agreement

DESCRIPTION OF PLEDGED EQUITY

 

Pledgor

  

Issuer

  

Certificate No.

  

No. of Shares

  

Percentage of Issued
Shares

Caesars Entertainment

Corporation

  

Caesars Entertainment

Operating Company, Inc.

   20    1,293,900    89.3%



--------------------------------------------------------------------------------

SCHEDULE II

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

UCC Financing statement describing the Collateral filed in the Delaware
Secretary of State naming Caesars Entertainment Corporation as debtor and the
Agent as secured party.



--------------------------------------------------------------------------------

Exhibit I

to Guaranty and Pledge Agreement

[Form of]

OTHER HOLDCO GUARANTEED PARTY CONSENT

[Name of Other Holdco Guaranteed Party]

[Address of Other Holdco Guaranteed Party]

[Date]

 

                                                     

 

                                                     

 

                                                     

 

                                                     

The undersigned is the Authorized Representative for Persons wishing to become
Guaranteed Parties (the “New Guaranteed Parties”) under the Guaranty and Pledge
Agreement dated as of July 25, 2014 (as heretofore amended and/or supplemented,
the “Guaranty and Pledge Agreement” (terms used without definition herein have
the meanings assigned to such term in the Guaranty and Pledge Agreement)) among
Caesars Entertainment Corporation and Credit Suisse AG, Cayman Islands Branch,
as Collateral Agent (the “Agent”).

In consideration of the foregoing, the undersigned hereby:

(i) [represents that the Authorized Representative has been duly authorized by
the New Guaranteed Parties to become a party to the Holdco Intercreditor
Agreement on behalf of the New Guaranteed Parties under that [DESCRIBE OPERATIVE
AGREEMENT] (the “New Guaranteed Obligation”) and to act as the Authorized
Representative for the New Guaranteed Parties;

(ii) designates the New Guaranteed Obligation as Holdco Guaranteed Other
Obligations [and Holdco Guaranteed Other Secured Obligations] under the Guaranty
and Pledge Agreement;

(iii) acknowledges that the Authorized Representative has received a copy of the
Guaranty and Pledge Agreement and the Holdco Intercreditor Agreement;

(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and on behalf of all other Guaranteed Parties and to exercise such powers
under the Guaranty and Pledge Agreement and the Holdco Intercreditor Agreement
as are delegated to the Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto;

(v) accepts and acknowledges the terms of the Holdco Intercreditor Agreement
applicable to it and the New Guaranteed Parties and agrees to serve as
Authorized Representative for the New Guaranteed Parties with respect to the New



--------------------------------------------------------------------------------

Guaranteed Obligations and agrees on its own behalf and on behalf of the New
Guaranteed Parties to be bound by the terms thereof applicable to holders of
Holdco Guaranteed Other Obligations, with all the rights and obligations of a
Guaranteed Party [and Secured Party] thereunder and bound by all the provisions
thereof as fully as if it had been a Guaranteed Party [and a Secured Party] on
the effective date of the Holdco Intercreditor Agreement and agrees that its
address for receiving notices pursuant to the Guaranty and Pledge Agreement and
the Holdco Intercreditor Agreement shall be as follows:

[Address]

(vi) confirms the authority of the Agent to enter into such agreements on its
behalf and on behalf of the New Guaranteed Parties and agrees on its own behalf
and on behalf of the New Guaranteed Parties to be bound by the terms thereof
applicable to it and the New Guaranteed Parties as fully as if it had been a
party to each such agreement on behalf of itself and the New Guaranteed Parties.

The Agent, by acknowledging and agreeing to this Other Holdco Guaranteed Party
Consent, accepts the appointment set forth in clause (iii) above.

THIS OTHER GUARANTEED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

-2-